Citation Nr: 9925807	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-42 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.  



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefits sought on appeal. 


FINDINGS OF FACT

1.  The RO last denied service connection for schizophrenia 
and headaches in April 1991.  The veteran was notified of 
this decision and of his appellate rights, but did not 
appeal.  

2.  Evidence submitted relative to the headache claim since 
the April 1991 decision is either cumulative of evidence 
previously considered, is not relevant to the issue of 
service connection for headaches, or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  Evidence submitted relative to the schizophrenia claim 
since the April 1991 decision is both new and so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The unappealed April 1991 RO decision denying service 
connection for schizophrenia and for headaches is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a), 20.302, 
20.1103 (1998).  

2.  Evidence received relative to the claim for headaches 
since the April 1991 RO decision is not new and material, and 
the claim for service connection for has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

3.   Evidence submitted relative to the claim for 
schizophrenia since the April 1991 decision is new and 
material, and the claim for service connection for 
schizophrenia has been reopened.  38 U.S.C.A. § 5808 (West 
1991); 38 C.F.R. § 3.156 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under governing law and regulations, a claim previously and 
finally disallowed by either the Board or the RO may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38  C.F.R. §§ 3.156 
(1998); 38 C.F.R. § 20.1100, 20.1103 (1998).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

On a claim to reopen, a three-step analysis must be conducted 
under section 5108.  Winters v. West, 12 Vet. App. 203, 205-
207 (1999) (en banc).  The first step involves a 
determination as to whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 C.F.R. § 3.156(a).  If the Board determines 
that the evidence is new and material, the Board must then 
reopen the claim and determine "whether the claim, as then 
reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence."  Elkins v. West, 12 Vet. App. 209, 218-219 
(1999) (en banc);  see also Winters, 12 Vet. App. at 106.  If 
the claim is not well grounded, that is the end of the 
matter.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999).  If the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id, quoting Winters, supra; Elkins, supra.  
Following reopening, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Kightly v. Brown, 6 Vet. App. 200, 205 (1994).  

The veteran filed his initial claim for service connection 
for a psychiatric disorder in October 1977.  In January 1981, 
the Board denied the claim.  In October 1990, he attempted to 
reopen it and submitted a new claim for service connection 
for headaches.  The RO denied both of these claims in April 
1991.  Since the veteran did not appeal, that decision became 
final as to both issues.  In May 1993, the veteran attempted 
to reopen the claims, but the RO declined his request in 
January 1995, finding that new and material evidence had not 
been submitted.  The veteran appealed.  Following a January 
1995 personal hearing, a hearing officer confirmed the prior 
denial in November 1995.  Since that denial, additional 
evidence has been submitted.  The case is now before the 
Board.  

Evidence of record prior to the April 1991 decision includes:  
(1) service medical records; (2) affidavits from fellow 
servicemen, dated in August 1970; (3) private hospitalization 
records from Camarillo State Hospital in California, dating 
from October to December 1977; (4) a VA neuropsychiatric 
evaluation dated in September 1978; (5) treatment records 
dated in 1979 from the Didi Hirsch Community Mental Health 
Center in Los Angeles and the County of Los Angeles 
Department of Mental Health; (6) a letter from the Hirschhorn 
Manor Residential Care Facility in Santa Monica, indicating 
residence from December 1977 to February 1979; (7) a letter, 
dated in December 1979, from the Jersey City Medical Center; 
and (8) VA hospitalization reports dated in 1990 and 1991.  

Service medical records dated in July 1970 disclose that the 
veteran had been seen at the United States Patterson Army 
Hospital for complaints of a frontal headache and some 
anxiety.  Fiorinal was prescribed.  Returning to his barracks 
with the plan of suicide, he took an overdose of Fiorinal and 
made two superficial lacerations of his left forearm.  He was 
then hospitalized.  He stated that he wanted to kill himself 
as he could not stand being in the Army, believing that 
everyone was against him.  He said that if he were released 
from the hospital, he would kill himself.  Physical 
examination revealed that the veteran was lethargic and 
appeared intoxicated.  The diagnosis was drug overdose; 
passive-aggressive personality.  

As to the issue of headaches, service medical records reflect 
complaints of headache on numerous occasions.  The veteran 
was evaluated for headaches at Patterson Army Hospital in 
June 1970, and the impression was tension headaches.  The 
veteran's separation examination in July 1971 noted that he 
had claimed frequent or severe headache.  The examiner stated 
that the veteran had had occasional headaches accompanied by 
dizziness, which had not been considered a severe problem and 
which had been controlled by medication.  The psychiatric and 
neurologic evaluations were normal.

The affidavits from fellow servicemen confirmed the veteran's 
suicide attempt. Initial records from Camarillo State 
Hospital in 1977 reflect a diagnosis of schizophrenia, 
paranoid type.  Subsequent medical records also reflect 
diagnoses of schizophrenia. 

New evidence submitted in support of these claims since the 
April 1991 final decision includes:  (1) a letter from the 
veteran's mother, received in January 1994; (2) the veteran's 
testimony during his personal hearing in January 1995; (3) a 
statement from the veteran dated in February 1995; (4) 
military personnel records; (5) a hospitalization report from 
the Georgia Regional Hospital at Augusta, dated in November 
1990 and received in March 1997; and (6) VA outpatient 
treatment records, dating from May 1993 to June 1997.  

All of the above records are new in that they had not been 
previously reviewed by the RO.  Items (2) and (3) are 
cumulative of the veteran's previous statements and 
contentions.  Item (4), the veteran's military personnel 
record, is irrelevant to the issues presently before the 
Board, as is Item (5), the hospitalization report, which 
describes treatment for schizophrenia, paranoid type, but 
does not refer to headaches or, in any way, to the veteran's 
military service, is cumulative of evidence previously of 
record.  

The letter from the veteran's mother, Item (1), is relevant, 
but not material.  The veteran's mother stated that her son 
had been in good health prior to induction into the United 
States Army.  In 1970, however, he had begun to complain of 
severe headaches, which she believed had affected his nervous 
system and thinking capacity.  This condition had persisted 
to the present time.  She added that the veteran had 
developed a drug habit while in the service which had 
continued for several years after his discharge, but he had 
been free of drugs for a number of years.  

The Board accepts this statement for the truth of the matter 
asserted.  On the other hand, this individual is a lay 
person, without training in medical matters.  An attempt by a 
lay person to diagnose a medical disorder in service is not 
competent evidence and thus not material, Pollard v. Brown, 
6 Vet. App. 11, 12 (1993).  Hence, it cannot serve as a 
predicate to open a previously disallowed claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

With respect to the schizophrenia claim, the VA treatment 
reports, Item (6), include a treatment record in September 
1996.  The physician noted that the veteran had reported that 
his psychiatric condition had started a long time ago in 
service, with symptoms of depression, anxiety, and insomnia.  
The veteran also stated that he did not know what was going 
on in his head at the time, but felt something "funny" in his 
head that the doctors were unable to understand.  The 
examiner stated that he had reviewed copies of the service 
medical records and surmised that these symptoms . . . . 
"could be the beginning of schizophrenic process which 
manifested fully later in his life after being separated from 
military (sic)."

Although this opinion evidence is certainly equivocal, the 
United States Court of Appeals for Veterans Claims has 
conceded that in some of its medical nexus cases, there has 
been created an unclear picture for ascertaining what degree 
of certainty is necessary in a medical opinion in order to 
establish a plausible medical nexus.  Hicks v. West, 12 Vet. 
App. 86 (1998).  In view of the fact that the opinion in this 
case was proffered by a treating physician who had also 
reviewed the veteran's service medical records, the Board 
considers that this statement is new and material.  
Therefore, the claim for service connection for schizophrenia 
has been reopened.  

Concerning the claim for headaches, these outpatient reports 
include several visits during which the veteran complained of 
severe headaches.  On one occasion in November 1995, he 
requested Darvocet.  The medical practitioner, believing it 
inappropriate for the veteran to use narcotics continuously 
unless treated by a neurologist, offered non-steroidal anti-
inflammatory drugs.  The veteran became quite hostile and 
walked out.  The impression was schizophrenia and alcoholism.  

There is nothing in these outpatient reports to suggest a 
link between the current headaches and service.  They simply 
show complaints of headache more than 20 years after service.  
Therefore, these records, while new, do not bear directly and 
substantially upon the specific matter under consideration, 
and are not so significant that they must be considered in 
order to fairly decide the merits of the claim for service 
connection for headaches.  

In summary, then, as to the claim for headaches, none of the 
newly-submitted evidence is so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  Unless a veteran submits new 
and material evidence, a finally disallowed claim cannot be 
reopened.  Green (John H.) v. Derwinski, 4 Vet. App. 382,383 
(1993).  

Accordingly, since new and material evidence has not been 
presented to reopen the veteran's claim of entitlement to 
service connection for headaches, the Board may not reopen 
this claim.  Since the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim for headaches, the 
benefit of the doubt doctrine does not apply in this case.  
See Annoni v. Brown, 5 Vet. App. 463 (1993).  



ORDER

New and material evidence not having been submitted, the 
claim for service connection for headaches has not been 
reopened.  

New and material evidence having been submitted, the claim 
for service connection for schizophrenia is reopened.  


REMAND

In view of the Board's decision to reopen the claim for 
service connection for schizophrenia, the reopened claim must 
be returned to the RO for a decision on the merits.  

Accordingly, the claim is REMANDED for the following actions:  

1.  The RO should query the veteran to 
determine whether he has been 
hospitalized or treated at any state or 
private facility for mental illness from 
June 1997 to the present.  After 
obtaining the required authorization, the 
RO should obtain any such records.  

2.  The RO should obtain any VA 
psychiatric evaluations and outpatient 
psychiatric clinical records regarding 
treatment which may have occurred since 
June 1997.  

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the probable date of onset of 
schizophrenia.  The veteran's claims file 
must be made available to the examiner 
for review in connection with the 
evaluation.  Following examination and a 
review of the claims file, the examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not 
that schizophrenia began in service or 
was the result of service.  If the 
question cannot be answered without 
resort to speculation, the examiner 
should so state.  The rationale for the 
opinion should be set forth. 

4.  Following development of this 
evidence, the RO must review the claim de 
novo and undertake any additional 
development necessary.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case that includes the applicable 
evidence and criteria.  

By its REMAND, the Board intimates no opinion, either legal 
or factual, as to any ultimate determination warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub.L.No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1966) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL,M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and by the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  
	

	(CONTINUED ON NEXT PAGE)





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


	



 

